t c memo united_states tax_court gary r davis petitioner v commissioner of internal revenue respondent docket no filed date robert d grossman jr for petitioner paul k voelker for respondent memorandum opinion laro judge petitioner moves the court under sec_7430 to award him litigation costs of dollar_figure respondent objects to this motion arguing petitioner did not exhaust hi sec_1 unless otherwise indicated section references are to the applicable versions of the internal_revenue_code and rule references are to the tax_court rules_of_practice and procedure administrative remedies respondent’s position in this proceeding was substantially justified and some of the requested costs are unreasonable we ordered the parties to stipulate the facts underlying this motion and they have done so we decide herein whether to grant petitioner’s motion we shall not background most facts were stipulated we incorporate herein by this reference the parties’ stipulation of facts and the exhibits submitted therewith we find the stipulated facts accordingly petitioner resided in las vegas nevada when his petition was filed with the court for approximately the 13-month period ending in or about date petitioner and his then wife theresa davis davis owned and resided in a home in las vegas pincite callahan avenue callahan petitioner and davis separated at the end of that period and for approximately the next months davis resided pincite callahan and petitioner resided with relatives on date the gary r davis living_trust gary r davis trustee purchased a house in las vegas pincite mariola st mariola petitioner resided pincite mariola from approximately date to approximately date petitioner and davis sold the home pincite callahan on date for dollar_figure on or about date petitioner filed a federal_income_tax return return using the filing_status of single petitioner’s return was prepared by a certified_public_accountant named gary campbell campbell petitioner’s return reported that petitioner’s address was callahan and that his total income and taxable_income were dollar_figure and zero respectively petitioner’s return reported that petitioner’s total income consisted of taxable interest of dollar_figure ordinary dividends of dollar_figure business income of dollar_figure gross_income of dollar_figure less total expenses of dollar_figure a capital_loss of dollar_figure taxable individual_retirement_account ira_distributions of dollar_figure and passthrough losses totaling dollar_figure respondent processed petitioner’s return on date respondent received certain information returns relating to petitioner’s return in relevant part respondent received a form_w-2 wage and tax statement reporting that petitioner had received wages of dollar_figure and a form 1099-s proceeds from real_estate transactions reporting that petitioner had received dollar_figure from the sale of callahan on date respondent mailed to petitioner pincite callahan a letter do examination notice stating that petitioner’s return had been selected for examination the more specifically the letter was addressed to petitioner and davis then known as theresa l ricci attention petitioner examination notice was an initial contact letter and did not offer petitioner an opportunity to meet with respondent’s office of appeals appeals one day before mailing the examination notice to petitioner respondent had checked his computer records for petitioner’s address those records listed petitioner’s address as mariola respondent did not mail an examination notice to petitioner pincite mariola petitioner timely filed pursuant to extensions a joint federal_income_tax return return petitioner’ sec_2001 return was prepared by campbell and reported that petitioner’s address was callahan respondent received petitioner’ sec_2001 return on date and processed it on date on date respondent checked his computer records for petitioner’s address those records listed petitioner’s address as callahan on the same day respondent mailed a letter do 30-day_letter for to petitioner pincite callahan the 30-day_letter informed petitioner that he could request a conference with the appeals_office and was accompanied by two copies of the examination notice on date respondent mailed to petitioner pincite callahan a letter do that was accompanied by another copy of the examination notice the letter do stated that respondent’s small_business and self-employed division had reviewed petitioner’s return and detected that respondent had not received petitioner’s agreement to the proposed changes the letter do stated that petitioner should contact the representative designated on the letter within days or that a notice_of_deficiency would be issued to petitioner for the letter do referenced and was accompanied by a publication that discussed the examination process and petitioner’s appeal rights on date after not having received a response from petitioner as to the letter do respondent’s district_office closed petitioner’s case and recommended that a notice_of_deficiency be issued to petitioner for respondent received petitioner’s timely filed pursuant to extensions joint federal_income_tax return return on date and processed it on date petitioner’ sec_2002 return reported that petitioner’s address was in las vegas pincite sir james bridge way sir james bridge petitioner had purchased sir james bridge on date petitioner had sold mariola on date on date respondent mailed a notice_of_deficiency for to petitioner pincite sir james bridge this notice determined an income_tax deficiency of dollar_figure and a sec_6662 accuracy-related_penalty of dollar_figure for the most part respondent determined in the notice that petitioner was taxable on the sales proceeds reported on form 1099-s and was not entitled to business_expenses itemized_deductions and exemptions claimed on the return the parties now agree that the deficiency and accuracy-related_penalty are both zero discussion petitioner moves the court under sec_7430 to award him litigation costs of dollar_figure we may grant this motion if he meets all of the statutory requirements for such an award see sec_7430 b and c rule e see also 123_tc_202 88_tc_492 han v commissioner tcmemo_1993_386 the parties dispute the three requirements noted supra pp we focus on the first of those requirements namely that a taxpayer exhaust administrative remedies available within the internal_revenue_service irs before petitioning this court as to the underlying taxable_year see sec_7430 we conclude that petitioner has not met this requirement sec_301_7430-1 proced admin regs interprets sec_7430 to require generally that a party participate in an appeals_office conference if one is available before petitioning this court with respect to the underlying year see 117_tc_48 affd 55_fedappx_476 9th cir sec_301_7430-1 proced admin regs states in relevant part that this requirement is met in that a party’s administrative remedies within the irs are deemed to be exhausted for purposes of sec_7430 if the party did not receive a notice_of_proposed_deficiency 30-day_letter prior to the issuance of the statutory_notice_of_deficiency and the failure to receive such notice was not due to actions of the party such as a failure to supply requested information or a current mailing address to the district_director or service_center having jurisdiction over the tax matter we understand petitioner to argue that he has met this requirement in that he claims he did not know his return was under examination until he received the notice_of_deficiency according to petitioner respondent sent all prior correspondence for that year to an address that petitioner claims respondent should have known was not petitioner’s address petitioner points to the fact that respondent’s records on date listed petitioner’s address as mariola and he asserts that this listing required that respondent after that date send all correspondence or at least copies of that correspondence to petitioner at that address petitioner recognizes that respondent processed petitioner’ sec_2001 return after date and that this return reported petitioner’s address as callahan petitioner asserts that this reporting was an error that he did not notice but that respondent should have known about we disagree with petitioner’s argument that he has met the requirement as to exhausting administrative remedies within the irs although petitioner notes correctly that respondent initially mailed the examination notice to petitioner at an address different from that shown in respondent’s records the most critical fact is that respondent correctly mailed both the 30-day_letter and the letter do to petitioner’s most recently reported address approximately months and months respectively before issuing the notice_of_deficiency the 30-day_letter and possibly the letter do and not the examination notice allowed petitioner the opportunity to confer with appeals as to before the notice_of_deficiency was issued even if petitioner failed to receive either of these letters as he claims but which we decline to find as a fact it was not as he claims due to respondent’s lack of diligence it was due to petitioner’s own action of reporting callahan as his address on hi sec_2001 joint_return although we do not countenance the fact that respondent mailed the examination notice to petitioner at an address that was inconsistent with the address shown in respondent’s records and thus may have deprived petitioner of an opportunity to settle this matter at the examination level an award of litigation costs does not necessarily follow from that action a prerequisite to petitioner’s award of litigation costs is that he have participated in an appeals_office conference unless one was not available before petitioning this court we find as a fact that an appeals_office conference was available in that respondent mailed both the 30-day_letter and the letter do to petitioner’s most recently reported address approximately months and months respectively before issuing the notice_of_deficiency while petitioner claims to have failed to receive either of these letters it was due to his own action of reporting callahan as his address on hi sec_2001 joint_return during the approximately 1-year period starting with the date when respondent processed petitioner’ sec_2001 return reporting the callahan address and ending with the date when respondent processed petitioner’ sec_2002 return reporting the sir james bridge address petitioner’s last_known_address was callahan cf 91_tc_1019 sec_301_6212-2 proced admin regs effective date absent clear and concise notification of a different address a taxpayer’s last_known_address is the one on the most recently filed and processed tax_return with exceptions for updated addresses obtained by respondent from an information bank of the postal service during that period respondent sent both the 30-day_letter and the letter do to petitioner pincite callahan while petitioner speculates that respondent should have known that petitioner did not then live there because respondent had previously been informed that petitioner and davis had sold the property we do not agree the mere fact that petitioner and davis sold callahan on date does not necessarily mean that petitioner never lived there afterwards such is especially so given the fact that campbell petitioner and petitioner’s wife who joined with him on the when respondent processed petitioner’ sec_2002 return petitioner’s last_known_address changed to sir james bridge respondent mailed the notice_of_deficiency to that address in date return each signed that return declaring under penalties of perjury that he or she had examined this return and that it was true correct and complete we hold that petitioner does not qualify for an award of litigation costs under sec_7430 we have considered all arguments for a contrary holding and find those arguments not discussed herein to be irrelevant without merit or improperly raised in petitioner’s reply to respondent’s objection to reflect the foregoing an appropriate order will be issued and decision will be entered in accordance with the parties’ settlement petitioner also relies erroneously on the fact that respondent knew before issuing the notice_of_deficiency that petitioner had at least at one time resided pincite mariola as stated above the reporting of the callahan address on the return made that address petitioner’s address of record at all relevant times thereafter
